IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARGARET J. GALLO, INDIVIDUALLY    : No. 280 WAL 2015
AND AS ADMINISTRATRIX DBN CTA OF :
THE ESTATE OF JOSEPH J. GALLO SR., :
                                   : Petition for Allowance of Appeal from
                   Petitioner      : the Order of the Superior Court
                                   :
                                   :
             v.                    :
                                   :
                                   :
CONEMAUGH HEALTH SYSTEM, INC.,     :
CONEMAUGH VALLEY MEMORIAL          :
HOSPITAL, CONEMAUGH VALLEY         :
MEMORIAL HOSPITAL, D/B/A           :
MEMORIAL MEDICAL CENTER,           :
CONEMAUGH HEALTH INITIATIVES,      :
INC., CONEMAUGH HEALTH             :
INITIATIVES, INC., D/B/A CONEMAUGH :
PHYSICIAN GROUP, LAUREL GROUP      :
ANESTHESIA, P.C., ASHOK PADHIAR,   :
M.D., RANDY JOHNSON, CRNA,         :
CONEMAUGH HEALTH INITIATIVES,      :
INC., D/B/A CONEMAUGH VALLEY       :
SURGEONS, RUSSELL DUMIRE, M.D.,    :
AND HANNA KIM, D.O.,               :
                                   :
                   Respondent      :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.